Citation Nr: 1617635	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-07 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus prior to March 10, 2015, and in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

4.  Entitlement to a separate compensable rating for visual impairment.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to March 10, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1961 to October 1981.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the March 2012 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

On his June 2014 substantive appeal, the Veteran indicated that he wanted a hearing before the Board.  In a March 2016 written statement signed by his representative, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The Veteran also submitted additional medical evidence since the most recent supplemental statement of the case in August 2015 pertaining to the claims currently on appeal.  The Board notes that, because the Veteran's substantive appeal was received after February 2, 2013, the evidence submitted by the Veteran is subject to initial review by the Board unless the Veteran requests in writing that the AOJ initially review such evidence.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  The Veteran has not requested initial AOJ review of the evidence; as such, the Board may consider the evidence and proceed with adjudication of the issues.  


The issues of (1) a separate compensable rating for visual impairment; and 
(2) Entitlement to a TDIU prior to March 10, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to March 10, 2015, the Veteran's diabetes mellitus type II required the use of oral hypoglycemic agents and a restricted diet, but regulation of activities was not required.

2.  For the rating period beginning March 10, 2015, the Veteran's diabetes mellitus disability required the use of insulin, restricted diet, and regulation of activities, but did not manifest episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

3.  The Veteran's service-connected diabetic peripheral neuropathy of the right and left lower extremity is manifested by no more than mild symptoms, including numbness, tingling, and pain.


CONCLUSIONS OF LAW

1.  For the rating period prior to March 10, 2015, the criteria for a rating in excess of 20 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  For the rating period beginning March 10, 2015, the criteria for a rating in excess of 40 percent for type II diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for service-connected diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for an initial disability rating in excess of 10 percent for service-connected diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  

The Veteran's appeal for higher initial ratings arise from his disagreement with the initial evaluation following the grant of service connection; as such, no additional notice is required.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

Further, the Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA examinations in connection with his claims in March 2012 and March 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The examination reports considered all the pertinent evidence of record, the Veteran's statements, and discussed the Veteran's symptoms in conjunction with the appropriate rating criteria. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating-Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In this case, the Veteran's diabetes mellitus type II with retinopathy is rated as 20 percent disabling prior to March 10, 2015, and 40 percent disabling thereafter, pursuant to Diagnostic Code 7913. 38 C.F.R. § 4.120.  "Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Here, the Board agrees with the RO that a staged rating is warranted.  The Veteran has asserted that his disability has gotten worse over the course of the appeal.  A March 10, 2015 examination report (discussed in greater detail below) provides the first probative evidence that regulation of the Veteran's activities was medically required to control his diabetes mellitus type II.  Thus, the date of March 10, 2015 reflects the change in status of the Veteran's disability.

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring either insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Under this provision, the term "regulation of activities" means "avoiding strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluation unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  


In this case, the Veteran is separately rated for multiple complications from his diabetes, including bilateral lower peripheral vascular disease with intermittent claudication, diabetic neuropathy of the bilateral lower extremities, onychomycosis, and diabetic nephropathy.  He is also in receipt of a noncompensable evaluation for erectile dysfunction.

Rating Analysis for Type II Diabetes Mellitus

The Veteran essentially contends that his diabetes mellitus disability is more severe than what is contemplated by the currently assigned ratings.

By way of procedural background, in a March 2012 rating decision, the RO granted service connection for diabetes mellitus and assigned a 20 percent rating.  In an April 2013 rating decision, the RO continued the 20 percent rating.  In a September 2015 rating decision, the RO assigned a 40 percent disability rating effective March 10, 2015.  Although the RO granted a higher 40 percent disability rating for diabetes, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board will consider whether a higher rating in excess of 20 percent is warranted for the rating period prior to March 10, 2015, and whether a rating in excess of 40 percent for diabetes is warranted thereafter.

The Board notes that the Veteran has already been granted service connection for bilateral lower peripheral vascular disease with intermittent claudication, diabetic neuropathy of the bilateral lower extremities, onychomycosis, and diabetic nephropathy.  He is also in receipt of a noncompensable evaluation for erectile dysfunction.  These disabilities have all been associated with the Veteran's diabetes mellitus disability.

Upon review of all the evidence of record, the Board finds that, for the rating period prior to March 10, 2015, the Veteran's diabetes mellitus type II required the use of oral hypoglycemic agents and a restricted diet, but regulation of activities was not required.  Further, the Board finds that, for the rating period beginning March 10, 2015, the Veteran's diabetes mellitus disability required the use of insulin, restricted diet, and regulation of activities, but did not manifest episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

The medical evidence includes a March 2012 Disability Benefits Questionnaire (DBQ).  The examiner confirmed a diagnosis of diabetes mellitus and indicated that the Veteran's treatment included prescribed oral hypoglycemic agents, but not insulin or regulation of activities.  The frequency of the diabetic care was noted to be less than twice a month.  The Veteran had not had any hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  The examiner noted that the Veteran had diabetic peripheral neuropathy and diabetic nephropathy caused by the diabetes disability.  Moreover, the Veteran had erectile dysfunction and a skin disorder (onychomycosis) associated with the diabetes disability.  

The March 2012 examiner also performed a diabetic sensory-motor peripheral neuropathy examination.  After performing a physical examination, the examiner indicated that the Veteran had "mild" paresthesias and/or dysesthesias in the right and left lower extremity.  The Veteran also had "mild" numbness in his lower extremities.  Strength was normal in all extremities.  In conclusion, the examiner indicated that the Veteran had bilateral incomplete paralysis of the sciatic nerve of mild severity.  

In a March 10, 2015 DBQ examination, the Veteran was diagnosed with diabetes, diabetic peripheral neuropathy, and erectile dysfunction.  The examiner indicated that the Veteran's diabetes was treated with a restricted diet, oral hypoglycemic agents, and more than 1 insulin injection per day.  The Veteran also required regulation of activities as part of the medical management of his diabetes.  The examiner further noted that the Veteran visited his diabetic care provider less than twice a month.  There had also been zero hospitalizations for episodes of ketoacidosis or hypoglycemic reactions.  The March 2015 examiner also performed an examination regarding the Veteran's erectile dysfunction.  A physical examination of the Veteran's penis and testes was normal. 

The March 2015 examiner performed a diabetic sensory-motor peripheral neuropathy examination.  The examiner noted a diagnosis of bilateral lower extremity diabetic neuropathy.  During the evaluation, the Veteran reported numbness and tingling in his lower extremities with pain.  The Veteran stated that the condition had remained the same since 2009.   The examiner indicated that the Veteran had "mild" paresthesias and/or dysesthesias in the right and left lower extremity.  The Veteran also had "mild" numbness in his lower extremities.  Strength was normal in all extremities.  In conclusion, the examiner indicated that the Veteran had bilateral incomplete paralysis of the sciatic nerve of mild severity.  

The Board has also reviewed VA and private treatment records which show recurrent treatment for the Veteran's diabetes mellitus; however, they do not indicate regulation of activities prior to the March 2015 examination.  There is also no evidence showing that a higher evaluation is warranted for the erectile dysfunction.

Based on the above, the Board finds that increased ratings for the Veteran's diabetes mellitus type II are not warranted for either period at issue in this appeal.

Prior to March 10, 2015, the evidence demonstrates that the Veteran required oral hypoglycemic agents as well as a restricted diet to control his diabetes.  However, there is no indication that he required regulation of activities-i.e., that he was prescribed or advised to avoid strenuous occupational and recreational activities. See Camacho, 21 Vet. App. at 363.  Notably, the March 2012 examiner specifically noted that the Veteran's diabetes did not require regulation of activities and a review of the record reveals no determination that it was medically necessary to regulate his activities during the period at issue.  See id. at 364 (medical evidence is required to support a finding that regulation of activities is necessary to control diabetes mellitus type II).  Additionally, there is no evidence that the Veteran was hospitalized for ketoacidosis or hypoglycemic reaction, or that he required twice a month visits to a diabetic care provider.  Thus, a higher, 40 percent evaluation is not warranted under Diagnostic Code 7913, prior to March 10, 2015.


The Board has considered the Veteran's assertions as to the severity of his symptoms; however, the Board finds the objective medical evidence to be more probative and credible than his lay evidence in determining that his diabetes mellitus type II did not meet the criteria for a rating in excess of 20 percent, prior to March 10, 2015.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The current 20 percent evaluation contemplates requirement for oral hypoglycemic agents and a restricted diet.  There is no acceptable evidence of regulation of activities.  The Board acknowledges the Veteran's claim of regulation of activities; however, such reports are inconsistent with the more probative medical evidence.  The objective findings of skilled professionals are more probative and credible than the lay evidence.

From March 10, 2015, the evidence demonstrates that the Veteran required insulin and oral hypoglycemic agents and a restricted diet to control his diabetes.  The evidence also shows that, beginning with March 10, 2015, the Veteran was noted to require  regulation of activities.  However, the criteria for a higher, 60 percent evaluation have not been met.  As noted in the March 2015 examination report, the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year.  Moreover, the Veteran has not averred, and the evidence does not reflect, that he is required to visit a diabetic care provider at least twice a month.  As such, a higher rating is not warranted.

For the foregoing reasons, the Board finds that a rating in excess of 20 percent for diabetes mellitus type II is not warranted prior to March 10, 2015.  A rating in excess of 40 percent is likewise not warranted from that date forward.

Rating Analysis for Peripheral Neuropathy 
of the Bilateral Lower Extremities

The Veteran maintains that his peripheral neuropathy of the bilateral lower extremities is more severe that what is contemplated by the currently assigned 10 percent evaluations. 


Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis the sciatic nerve.  A 20 percent evaluation is assigned for moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is assigned for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2015).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

In this case, the evidence shows that the Veteran's bilateral lower extremity peripheral neuropathy does not more nearly approximate a rating in excess of 10 percent throughout the entire rating period on appeal.  The March 2012 examiner indicated that the Veteran had "mild" paresthesias and/or dysesthesias in the right and left lower extremity.  The Veteran also had "mild" numbness in his lower extremities.  Strength was normal in all extremities.  In conclusion, the examiner indicated that the Veteran had bilateral incomplete paralysis of the sciatic nerve of mild severity.  Similarly, the March 2015 examiner stated that the Veteran had "mild" paresthesias and/or dysesthesias in the right and left lower extremity.  The Veteran also had "mild" numbness in his lower extremities.  Strength was normal in all extremities.  In sum, the examiner indicated that the Veteran had bilateral incomplete paralysis of the sciatic nerve of mild severity.  During the evaluation, the Veteran reported numbness and tingling in his lower extremities with pain.  The Board finds that these symptoms are adequately considered in the currently assigned 10 percent ratings.

Accordingly, the Board finds that the claims of entitlement to disability ratings in excess of 10 percent each for diabetic peripheral neuropathy of the right and left lower extremities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to increased initial ratings, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Considerations for Separate Ratings for 
Complications Associated with Type II Diabetes Mellitus

The Veteran has been separately evaluated for bilateral lower peripheral vascular disease with intermittent claudication, onychomycosis, and diabetic nephropathy.  
He has not appealed the ratings for these disabilities.  As such, these issues are not currently before the Board for consideration.  

The Veteran is also in receipt of a noncompensable evaluation for erectile dysfunction.  While the evidence shows that the Veteran has erectile dysfunction related to the service-connected type II diabetes mellitus, the Veteran does not assert and the record does not otherwise indicate that the Veteran has a penis deformity.  Accordingly, a separate rating for erectile dysfunction is not warranted. 38 C.F.R. §§ 4.118, Note (1); 4.115b.  The Veteran has not specifically asserted that a pertinent deformity is present, and none of the medical evidence otherwise suggests such a deformity (including in the March 2015 male reproductive system evaluation where a physical examination of the Veteran's penis was normal).  

Accordingly, a separate compensable rating for the erectile dysfunction complication of diabetes is not warranted.  Further, the Veteran has already been granted special monthly compensation for loss of use of  creative organ.  The Veteran's visual impairment is being addressed in the remand section below.

Extraschedular Consideration

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's diabetes mellitus and associated complications are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the disability and contemplate the Veteran's oral medication, insulin use, restricted diet, and the restriction of activities.  The Veteran has also been awarded separate compensable ratings for his bilateral lower extremity peripheral neuropathy.  Therefore, the Board finds that the record does not reflect that the Veteran's diabetes mellitus is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extra-schedular basis. 

In the absence of these factors, the Board finds that the requirements for a referral for consideration of the assignment of an extraschedular evaluation for the Veteran's disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


Total Disability Rating Based on Individual Unemployability 
Beginning March 10, 2015

When a veteran seeks an increased rating for a service-connected disability, VA must also consider entitlement to TDIU, if it is raised by the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Veteran is in receipt of a 100 percent disability rating for coronary artery disease effective March 10, 2015.  The RO also granted special monthly compensation (SMC) based on housebound criteria from March 10, 2015.  Specifically, the RO noted that the Veteran's CAD was evaluated as 100 percent disabling and, combined with other disabilities independently evaluated as at least 60 percent, the Veteran was entitled to housebound benefits. 

VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  

Because a total rating is in effect for a service-connected disorder and SMC has been awarded at the housebound rate, the TDIU issue is moot for the period beginning March 10, 2015.  The issue as to whether a TDIU is warranted for the rating period prior to March 10, 2015 is addressed in the remand section below.



ORDER

For the rating period prior to March 10, 2015 a rating in excess of 20 percent for type II diabetes mellitus is denied.

For the rating period beginning March 10, 2015 a rating in excess of 40 percent for type II diabetes mellitus is denied.

Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity is denied.

Entitlement to a TDIU for the period beginning March 10, 2015 is moot.


REMAND

The Veteran essentially maintains that he has visual impairment as a result of his service-connected diabetes mellitus disability.  The Board notes that the Veteran's visual impairment is manifested by various diagnoses and involves complicated medical questions.  For the reasons addressed below, the Board finds that a new VA eye examination and medical opinion is warranted to assist in determining whether a separate compensable rating for the Veteran's visual impairment associated with his diabetes disability is appropriate.
 
The Veteran was afforded a VA DBQ eye examination in October 2015.  The examiner diagnosed the Veteran with anatomical loss of the left eye (anophthalmia), glaucoma of the right eye, and diabetic retinopathy of the right eye.  The examiner then opined that the Veteran's condition was at least as likely as not proximately due to or the result of the Veteran's service-connected diabetes disability.  In support of this opinion, the examiner stated that "glaucoma, diabetic retinopathy are a result of the Diabetes and both of these has cause[d] the problem that resulted in this loss left eye."  

The Board finds the October 2015 VA medical opinion to be inadequate as it appears to be internally contradictory, as well as to other medical evidence of record.  First, while the October 2015 examination report found diabetic retinopathy only of the right eye, the opinion only relates to loss of the left eye.  None of the other medical evidence of record shows diabetic retinopathy of the left eye. The evidence also demonstrates that the Veteran was diagnosed with glaucoma in 1984, prior to his diagnosis of diabetes mellitus.  As such, it is unclear how the Veteran's diabetes could have caused the Veteran's glaucoma.  Further, the Veteran's left eye disorder has also been diagnosed with a retinal detachment (See March 2016 private DBQ examination).  The October 2015 VA examination report specified there was no detached retina (or other retinal condition) affecting the left eye.  

The evidence also includes a private March 2016 DBQ examination where the Veteran was diagnosed with bilateral eye glaucoma, right eye diabetic retinopathy, and a detached retina of the left eye.  Although an eye examination was conducted, the examiner did not specify the severity of the Veteran's visual impairment that was solely due to the service-connected diabetes disability.  In other words, while both the October 2015 and March 2016 examinations state there is diabetic retinopathy of the right eye, it is unclear how much this diabetes-related condition affects visual impairment in view of the other concurrent eye/visual ailments; and it is unclear from the current medical evidence of record as to whether any of the other of the Veteran's eye disorders are related to the service-connected diabetes disability.  As such, a remand is warranted.

Further, the Board's remand regarding the claim for a separate compensable rating for the Veteran's visual impairment could potentially have an impact regarding the claim for entitlement to a TDIU prior to March 10, 2015; therefore, the issue of a TDIU for the period prior to March 10, 2015 is inextricably intertwined with the issue of a separate compensable rating and adjudication of TDIU must be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a VA eye examination to determine the nature and severity of current eye disorders causing his visual impairment; and to specifically determine the extent of any visual impairment associated with his service-connected diabetes mellitus disability.  All indicated studies should be performed.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner is asked to address the following:

(a)  For each eye disorder diagnosed, is it at least as likely as not (i.e., a 50 percent or greater probability) that such disorder(s) is/are proximately due to or the result of the service-connected diabetes mellitus? Why or why not?

(b) For each eye disability diagnosed, if the answer to the above question is negative, is it at least as likely as not (i.e., a 50 percent or greater probability) that the disorder(s) is/are aggravated (permanently worsened in severity) by the service-connected diabetes mellitus disability?  Why or why not?

(c)  To the extent any diagnosed eye disorders are determined to be related to service-connected disabilities, the examiner should attempt delineate, if possible, the extent of any visual impairment caused by such disorder as opposed to visual impairments unrelated to the service-connected diabetes.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above, and any other development as may be indicated, the issues of (1) a separate compensable rating for visual impairment; and (2) entitlement to a TDIU prior to March 10, 2015, must be re-adjudicated.  If any benefits on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


